              IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA               :
                                       :
               v.                      :      1:20CR281-2
                                       :
TRAVIS MICHAEL EVANS                   :


                    AMENDED JOINT STATUS REPORT

Pursuant to the applicable Scheduling Order, Counsel for the defendant and

Counsel for the Government inform the Court as follows:

☐    A plea agreement has been signed and filed.

☒     The parties have agreed on a plea agreement and a written
plea agreement will be filed no later than October 30, 2020.
      The plea agreement in this case required that a revision be
made, thus delaying its filing, prior to the due date for the Joint Status
Report. The parties in no way intended to disregard the court’s
scheduling order. The government requests that the court accept this
report as notice of the intended disposition of this case.

☐    The defendant intends to plead guilty without a written
     plea agreement.

     If any of the above three boxes is checked, check at least one
     box below:
     ☐     the defendant consents to a video conference Rule 11 hearing.
     ☐     the defendant consents to a teleconference Rule 11 hearing.
     ☒     the defendant is or will be ready to proceed with a Rule 11
           hearing as soon as an in-person hearing can be scheduled.

☐    The matter is not ready for Rule 11 hearing or trial because:




       Case 1:20-cr-00281-CCE Document 63 Filed 10/29/20 Page 1 of 2
     ☐      there is a pending motion which must be resolved. The motion is
            on the docket at Doc. Click or tap here to enter text..
            The motion ☐ does ☐ does not require a hearing at which the
            defendant must be present.
     ☐ There are outstanding discovery issues which must be resolved.
     ☐      Click or tap here to enter text.
☐    The defendant does not intend to plead guilty and the case needs to be
     set for jury trial.

☐    The parties have discussed the requirements of the Speedy Trial Act
     and
     ☐    The Government [ ] has filed [ ] intends to file a motion to exclude
          time from Speedy Trial Act calculations, to which the defendant
          will not or does not object.
     ☐    There are no Speedy Trial Act issues.
     ☐ Click or tap here to enter text.

☐ Other information relevant to scheduling: Click or tap here to enter text.

☐ If the parties agree on a scheduling or case management plan, provide the
agreement here or in an attachment, with any explanation needed as to its
propriety: Click or tap here to enter text.

     This, the 29th day of October, 2020.


MATTHEW G.T. MARTIN                         /S/ J. HART MILES
United States Attorney                      J. HART MILES
                                            Attorney for Defendant


/S/ SANDRA J. HAIRSTON
SANDRA J. HARISTON
NCSB # 14118
First Assistant United States Attorney
101 S. Edgeworth St., 4th Fl.
Greensboro, NC 27401
336/333-5351

                                     2




       Case 1:20-cr-00281-CCE Document 63 Filed 10/29/20 Page 2 of 2
